DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 4) in the paper filed February 8, 2021 is acknowledged.  Claims 5 – 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words (37 CFR 1.72).  See MPEP § 608.01(b).
The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terakawa et al. (U.S. Patent App. No. 2019/0295584 and corresponding PCT) in view of the Admitted Prior Art (APA).
Regarding claim 1, Terakawa et al. disclose an almost identical magnetic recording medium (Title) comprising e-type iron oxide particles (Abstract), with a small coefficient of variation of the diameters of substantially spherical particles (Abstract and Paragraphs 0062 – 0065) and wherein the squareness (SQ) in a longitudinal direction is desired to be 0.3 or less (Abstract).
There are two differences between the claimed and disclosed inventions:
The claims require a coefficient of variation (CoV) of the aspect ratio, while Terakawa et al. talks about a CoV of the particle diameters.  However, since Terrakawa disclose particles that are substantially spherical in nature, i.e. aspect ratios of 1.0 – 1.1 (Abstract), the CoV of the aspect ratio is substantially identical to the CoV of the diameters, as the aspect ratio is simply the longest diameter divided by the shortest, and if all are identical (i.e. spherical), then aspect ratio = diameter = Dmax/Dmin = 1.  As such, there is no distinction between a CoV in the aspect ratio versus a CoV in the particle diameters when talking about spherical particles.  Terakawa et al. disclose almost perfect spherical particles (Dmax/Dmin = 1.0 – 1.1), so while there might be some variation, the differences would be minimal.  As such, Terakawa et al. is taken as teaching a CoV of the aspect ratio/diameter to be 30% or less, which overlaps and encompasses the 
Terakawa et al. states that a SQ in the longitudinal direction should be 0.3 (30%) or less.  This is because the longitudinal magnetic characteristics are minimized and the perpendicular magnetic characteristics are maximized.  Given the desire to utilize this media as a perpendicular magnetic recording medium, this makes sense and demonstrates the inherent desire to focus the magnetic anisotropy/coercive force in a direction normal to the film plane.
However, this is _not_ something that is deemed outside the knowledge level of a person of ordinary skill in the art to adjust and/or tailor, depending on a variety of conditions and ‘end use applications’ (as partly evidenced by Terakawa et al. comparative examples, showing SQ values above 0.3).
Specifically, the Examiner deems that there are sound reasons for why one would not be constrained to 0.3 or less.  First, as admitted in the APA, it is difficult to make these particles having such a small SQ in the longitudinal direction (see as-filed disclosure, Paragraph 0003 which talks about these particles and Paragraph 0006: 
    PNG
    media_image1.png
    253
    823
    media_image1.png
    Greyscale
).
It would therefore have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to accept SQ values in the longitudinal direction higher than 0.3 for at least two reasons.  First, as noted by the APA, it is difficult to efficiently manufacture the particles with such a small tolerance for SQ in the longitudinal direction.  As shown in the data by Terakawa et al., while the example is ‘comparative’, comparative example 1 still possesses decent Vactivation and signal-to-noise (C/N), with C/N being 2.8 versus the 3.1 in the lowest example.  A skilled artisan would be well versed in making a trade-off between ease of manufacture and overall media performance, depending on the ultimate design i.e. media having a mix of both perpendicular and longitudinal characteristics; so SQ values _not_ to one extreme or the other) is known to a person of ordinary skill in the art.  Using particles having SQ values in the ‘middle’, i.e. 0.3 – 0.7 would be potential particles suitable for use in media that are neither pure longitudinal nor pure perpendicular in their application.  As such, using particles having SQ values in the longitudinal direction of higher than 0.3 would have found potential application in such media.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Terakawa et al. to utilize iron oxide particles meeting the claimed limitations as taught by Terakawa et al. and the APA, since the only variation from the preferred embodiments of Terakawa et al. is a minor variation in the SQ value that is simply an optimization between overall C/N ratio versus cost effectiveness, as well as the terminology of seeking near-monodisperse particles via controlling the CoV of the aspect ratio versus a CoV of the diameters, even though the two are interchangeable for purely spherical particles.
Regarding claim 2, Terakawa et al. disclose aspect ratios within the claimed range (Abstract).
Regarding claims 3 and 4, Terakawa et al. disclose average equivalent circular diameters within the claimed range (Paragraphs 0066 – 0068, noting near circular/spherical shape of particles).

Claims 1 – 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terakawa et al. in view of the APA as applied above, and further in view of Toyosawa et al. (U.S. Patent App. No. 2021/0027807 A1) and Sakane et al. (U.S. Patent App. No. 2018/0208479 A1).
Terakawa et al. and the APA are relied upon as described above.
While the Examiner has set forth sound basis for the obviousness of the claimed limitations predicated on Terakawa et al. and the APA alone, the Examiner also notes the following logic applies.
Terakawa et al. is directed to perpendicular media, specifically magnetic particles having a small component of longitudinal magnetization relative to the perpendicular magnetization.  This can be termed an ‘oriented media’, where the orientation is normal to the film plane so that the media can function as a Paragraphs 0029 – 0040) wherein the particles are taught to have SQP (Squareness in the perpendicular direction) of at least 60% to qualify as good perpendicular magnetic recording media iron oxide particles (Paragraphs 0137 – 0139).  In addition, Sakane et al. is directed to oriented media using e-iron oxide particles (Paragraph 0033) wherein good media characteristics are taught with orientation ratios (OR) of 1.76 – 1.88 (Table 2), wherein OR is SQx/SQy, where SQx = squareness in the desired direction (i.e. SQP) and SQy is squareness in the direction normal to that (i.e. SQ in the longitudinal direction, or SQL).  This leads to OR = SQx/SQy = SQP/SQL = 1.76 or 1.88, per Table 2, where SQx (SQP) values are given as 0.76 and 0.77 (Table 2).  Solving for SQy (SQL) and this demonstrates that Sakane et al. considers excellent magnetic performance for oriented media to be achievable with SQP values of 0.76 or 0.77 (noting that these are above 0.60 as desired by Toyosawa et al. above) and SQL values of 0.40 and 0.43, which are soundly in the middle of Applicants’ claimed range.
While these are just singular examples in Sakane et al., the Examiner notes that they provide additional evidence that optimization of the SQL values would have been a matter of routine for a person of ordinary skill in the art, even outside of the preferred 0.3 or less range taught by Terakawa et al. above.
Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the squareness in the longitudinal direction through routine experimentation such that it meets the claimed limitations, especially given the teaching in Toyosawa et al. and Sakane et al. regarding the knowledge that values of 0.4 – 0.43 are still clearly capable of producing oriented magnetic media capable of enhanced recording density (Paragraph 0147 of Sakane et al.).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 2 – 4, these limitations are met for the reasons noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 24, 2021